 



Exhibit 10.15
CONFIDENTIAL SEPARATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS
1. Rudy W. Mui (“Employee”) is currently employed by RAE Systems Inc. (the
“Company”) as its Chief Operating Officer pursuant to the terms of an at-will
offer letter dated December 29, 2003. The Company has decided to terminate its
employment relationship with Employee. It is the Company’s desire to provide
Employee with certain benefits that he would not otherwise be entitled to
receive upon his separation from service and to resolve any claims that Employee
has or may have against the Company. Accordingly, Employee and the Company agree
as set forth below. This Agreement will become effective on the eighth day after
it is signed by Employee (the “Effective Date”), provided that Employee has not
revoked this Agreement (by written notice to Robert I. Chen at the Company)
prior to that date.
2. Employee’s employment relationship with the Company will be terminated on
February 25, 2008 (the “Termination Date”).
3. The Company shall provide Employee with the following benefits after this
Agreement becomes effective:
          (a) A severance payment equal to $65,000.00, four months’ pay at
Employee’s final base pay rate (annual base salary of $195,000.00) and less
applicable withholding, payable in a lump sum shortly following the Effective
Date;
          (b) Additional severance payments based on the Employee’s final base
salary rate payable in substantially equal payments in accordance with the
Company’s normal payroll schedule. Each such payment would be equal to
$7,500.00, less applicable withholdings, beginning on the Company’s first payday
following the Effective Date and continuing until the earlier of: (i) 
October 25, 2008, or (ii) the date Employee becomes employed by another employer
(the “Severance Period”);
          (c) Outplacement services to be provided by the Company up to an
amount not to exceed $5,000.00. The Employee may select the outplacement service
provider and the Company shall pay said service provider direct.
          (d) If Employee was covered under the Company’s group health plan as
of the Termination Date and he timely elects to continue his group coverage,
pursuant to federal/state law (COBRA), the Company will reimburse Employee for
the applicable COBRA premiums for one month and issue employee a one-time
settlement payment of $1,508.16 for three months COBRA premiums.
Employee understands that as of his Termination Date, he will be paid all wages
and accrued, unused vacation that Employee earned during his employment with the
Company through the Termination Date. Employee understands and acknowledges that
he shall not be entitled to any payments or benefits from the Company other than
those expressly set forth in this paragraph 3.

1



--------------------------------------------------------------------------------



 



4. Employee and his successors and assigns release the Company and its related
entities, past and present affiliates, shareholders, investors, directors,
officers, employees, agents, attorneys, insurers, legal successors and assigns
(the “Released Parties”) of and from any and all claims, actions and causes of
action, whether now known or unknown, which Employee now has, or at any other
time had, or shall or may have against those Released Parties based upon or
arising out of any matter, cause, fact, thing, act or omission whatsoever
occurring or existing at any time up to and including the Termination Date,
including, but not limited to, any claims of breach of contract, wrongful
termination, retaliation, fraud, defamation, infliction of emotional distress or
national origin, race, age, sex, sexual orientation, disability or other
discrimination or harassment under the Civil Rights Act of 1964, the Age
Discrimination In Employment Act of 1967, as amended, (the “ADEA”), the Older
Workers Benefit Protection Act, the Americans with Disabilities Act, the Fair
Employment and Housing Act or any other applicable law. However, this Release is
not intended to bar any claims that, by statute, may not be waived, such as
claims for workers’ compensation benefits, unemployment insurance benefits and
any challenges to the validity of Employee’s release of claims under the ADEA as
set forth in this Agreement
5. Employee acknowledges that he has read section 1542 of the Civil Code of the
State of California, which states in full:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Employee waives any right which he has or may have under section 1542 to the
full extent that he may lawfully waive such rights pertaining to this general
release of claims.
6. This Agreement is intended to satisfy the requirements of the Older Workers’
Benefit Protection Act, 29 U.S.C. sec. 626(f). Employee, by this Agreement, is
advised to consult with an attorney before executing this Agreement.
          Employee acknowledges and agrees that (a) Employee has read and
understands the terms of this Agreement; (b) Employee has been advised in
writing to consult with an attorney before executing this Agreement; (c) that
Employee has obtained and considered such legal counsel as Employee deems
necessary; (d) that Employee has been given up to twenty-one (21) days to
consider whether or not to enter into this Agreement (although Employee may
elect not to use the full 21 day period at Employee’s option); and (e) that by
signing this Agreement, Employee acknowledges that Employee does so freely,
knowingly, and voluntarily.

2



--------------------------------------------------------------------------------



 



          This Agreement shall not become effective or enforceable until the
eighth day after Employee signs this Agreement. In other words, Employee may
revoke Employee’s acceptance of this Agreement within seven (7) days after the
date Employee signs it. Employee’s revocation must be in writing and received by
Robert I. Chen by 5:00 p.m. Pacific Time on the seventh day in order to be
effective. If Employee does not revoke acceptance within the seven (7) day
period, Employee’s acceptance of this Agreement shall become binding and
enforceable on the eighth day (“Effective Date”). The benefits described above
shall become due and payable in accordance with paragraph 3, provided this
Agreement has not been revoked.
          This Agreement does not waive or release any rights or claims that
Employee may have under the Age Discrimination in Employment Act that arise
after the execution of this Agreement. In addition, this Agreement does not
prohibit Employee from challenging the validity of this Agreement’s waiver and
release of claims under the Age Discrimination in Employment Act of 1967, as
amended.
7. Employee acknowledges and agrees that he shall continue to be bound by and
comply with the terms of any proprietary rights, assignment of inventions and/or
confidentiality agreements between the Company and Employee. On or before the
Effective Date, Employee will return to the Company, in good working condition,
all Company property and equipment that is in Employee’s possession or control,
including, but not limited to, any files, records, computers, computer
equipment, cell phones, credit cards, keys, programs, manuals, business plans,
financial records, and all documents (and any copies thereof) that Employee
prepared or received in the course of his employment with the Company.
8. Employee agrees that he shall not directly or indirectly disclose any of the
terms of this Agreement to anyone other than his immediate family or counsel,
except as such disclosure may be required for accounting or tax reporting
purposes or as otherwise may be required by law. Employee further agrees that he
will not, at any time in the future, make any critical or disparaging statements
about the Company, its products, services or its employees, unless such
statements are made truthfully in response to a subpoena or other legal process.
The Company agrees, through its officers and directors, that it will not, at any
time in the future, make critical or disparaging statements about the Employee,
unless such statements are made truthfully in response to a subpoena or other
legal process. In response to inquiries from prospective employers regarding
Employee, the Company will provide no information other than Employee’s date of
employment and positions held with the Company which is in accordance with the
Company’s policy and if the Employee requests such in writing, the Company will
confirm Employee’s final base salary.
9. Employee agrees that for a period of one (1) year following the Termination
Date, he will not, on behalf of himself or any other person or entity, directly
or indirectly solicit any employee of the Company to terminate his employment
with the Company.

3



--------------------------------------------------------------------------------



 



10. The Employee shall not interfere with the Company’s relationships with
current or prospective employees, suppliers, customers, investors or business
partners known or disclosed to the Employee during the course of Employee’s
employment with the Company. Specifically, the Employee agrees Employee will not
act in any manner that Employee knows or reasonably should know will result in
damage to the business or reputation of the Company.
11. In the event of any legal action relating to or arising out of this
Agreement, the prevailing party shall be entitled to recover from the losing
party its attorneys’ fees and costs incurred in that action.
12. Employee and the Company understand and acknowledge that this Agreement
constitutes a compromise and settlement of disputed claims. No action taken by
the parties hereto, or either of them, either previously or in connection with
this Agreement, shall be deemed or construed to be (a) an admission of truth or
falsity of any claims heretofore made or (b) an acknowledgement or admission by
either Party of any fault or liability whatsoever to the other party or to any
third party.
13. Each party represents that it has been advised of its right to consult with
an attorney and to seek legal representation of its choosing in the execution of
this Agreement, and has carefully read and understands the scope and effect of
the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.
14. The parties intend that all amounts payable pursuant to this Agreement shall
not be subject to Section 409A of the Internal Revenue code of 1986, as amended
(the “Code”) pursuant to the “short-term deferral” exemption (and other
applicable exemptions) provided through the Treasury Regulations promulgated
under Section 409A of the Code. The provisions of this Agreement will be
interpreted and construed in a manner consistent with this intent. However, the
Company does not guarantee any particular tax effect for payments made to
Employee under this Agreement. In any event, except for the Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Employee, the Company shall not be responsible
for the payment of any applicable taxes on compensation paid or provided to
Employee pursuant to this Agreement
15. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, with the exception of any stock option
agreements between the parties and any agreements described in paragraph 7. This
Agreement may be modified or amended only with the written consent of Employee
and an authorized officer of the Company, provided, however, that the Company
may amend or modify this Agreement in order to comply with the provisions of
Section 409A of the Code (or any applicable exemption from Section 409A of the
Code), to the extent applicable. No oral waiver, amendment or modification will
be effective under any circumstances whatsoever.

4



--------------------------------------------------------------------------------



 



EMPLOYEE UNDERSTANDS THAT HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT AND THAT HE IS GIVING UP ANY LEGAL CLAIMS HE HAS AGAINST THE
PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE ACKNOWLEDGES THAT HE
IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR
THE BENEFITS DESCRIBED IN PARAGRAPH 3.

         
 
  /s/ Rudy M. Mui    
 
 
 
Rudy M. Mui    
 
       
 
  RAE SYSTEMS INC.    
 
       
 
  By: /s/ Randall Gausman
 
   
Dated: March 4, 2008
  Name: Randall Gausman    
 
  Title: Chief Financial Officer    

5